EXHIBIT 16 March 28, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of DecisionPoint Systems, Inc. dated March 28, 2011 and filed April 1, 2011, as contained in the first and second paragraphs of Item 4.01, and are in agreement with those statements. /s/ Crowe Horwath LLP Crowe Horwath LLP New York, New York cc: Mr. Jay B. Sheehy Audit Committee Chairman DecisionPoint Systems, Inc.
